DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11 recite the limitation: “adjusting three output percentages of RGB by the color transformation matrix". This feature is indefinite because it is unclear as to what exactly is being encompassed by “output percentages of RGB”. In particular, it is unclear what "output percentages” really means in terms of color adjustment. The specification (see at least par. 14, and 38-39 of US paten publication # 20210264874) only recites the limitations in question and then follows to describe that the adjustment is performed according to equation 8. However, no clear-cut indication of the scope of the subject matter covered by the “output percentages” is provided. One of ordinary skill 
Claims 2-10 and 12-20 contain the problem of claims 1 and 11, by dependence, and are, therefore, rejected under the same rationale.

Allowable Subject Matter
4.	Claims 1 (and therefore claims 2-11 by dependency) and 12 (and therefore claims 13-19 by dependency) and 20 have no art rejection but rejected under 35 U.S.C. 112. A final determination of patentability will be made upon resolution of the above 35 112 rejection. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozcan et al. (US 20200310100) discloses Methods and systems for generating a high-color-fidelity and high-resolution color image of a sample are disclosed; which fuses or merges a holographic image acquired at a single wavelength with a color-
Ballestad et al. (US 20040333660) discloses adjusting tones and colors  of pixels in an image may include performing color grading (or `color timing`) on the source video data. Color grading may be performed using a hardware/software system that permits a user to change the video data in various ways to achieve a desired appearance.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO KE can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/
Primary Examiner, Art Unit 2612


WS
09/25/2021